Christianson, J.
(concurring). Our statutes provide:
“The writ of prohibition is the counterpart of the writ of mandamus. It arrests the proceedings of any tribunal, corporation, board or person, when such proceedings are without or in excess of the jurisdiction of such tribunal, corporation, board or person.” § 8470, C. L. 1913.
“It may be issued by the Supreme or district court to an inferior tribunal, or to a corporation, board or person in all cases, when there is not a plain, speedy and adequate remedy in the ordinary course of law.” § 8471, C. L. 1913.
It is patent that, under these provisions, prohibition lies only when there is no jurisdiction in the inferior court or body, or when the inferior court or body is about to act in excess of jurisdiction. The question here is: Do the facts presented by the petition in this case show that the district court has no jurisdiction or has or is about to exceed its jurisdiction? I think not.
“Jurisdiction does not depend upon the correctness of the decision made. * * * 'Jurisdiction of the subject-matter is the power to deal with the general abstract question, to hear the particular facts in any case relating to this question, and to determine whether or not they are sufficient to invoke the exercise of that power. It is not confined to cases in which the particular facts constitute a good cause of action, but it includes every issue within the scope of the general power vested in the court, by the law of its organization, to deal with the abstract question. Nor is this jurisdiction limited to making correct decisions. It empowers the court to determine every issue within the scope of its authority, according to its own view of the law and the evidence, whether its decision is right or wrong.’ Foltz v. St. Louis & S. F. Ry. Co., 60 Fed. 316, 8 C. C. A. 635.” Christenson v. Grandy, 180 N. W. 18, 22.
The district court has jurisdiction -to issue writs of certiorari to justices of the peace and other inferior courts, officers, boards, or tribunals. Const. N. D. § 103; § 8445 C. L. 1913-
The district court also has jurisdiction over proceedings wherein a *434search warrant has been issued by a justice of the peace or other magistrate. Our statutes provide:
“A search warrant must be executed and returned to the magistrate by whom it was issued within ten days.” § 11139, C. E. 1913.
“The officer must forthwith return the warrant to the magistrate, and deliver to him a written inventory of the property taken.” § 11141, C. L. 1913.
“The magistrate • must annex together the depositions, the search warrant and return and the inventory, and return them to the next term of the district court having authority and jurisdiction to inquire into the offense in respect to which the search warrant was issued, at or before its opening on the first day.” § 11146, C. E. 1913.
If the papers required to be returned by .a magistrate to the district court are not so returned, there can be no question but the district court has power to require the magistrate to forthwith transmit such papers to the district court. When the magistrate makes such return to the district court, of course, jurisdiction is transferred to that court, and it becomes vested with jurisdiction in the matter, and doubtless has power to make proper disposition of the property seized under the search warrant. If it should appear that the return made is incomplete and that the magistrate has not returned all the papers, the district court doubtless has power to require the magistrate to make a more complete return.
From the petition for the writ of prohibition in this case it appears that the search warrant was issued by the justice of the peace on May 16, 1921, and that it was executed by the police officer and returned by him to the justice of the peace on that same day; also that “the search warrant and affidavit” on which it was issued were returned to and filed with the clerk of the district court on August 10, 1921. In these circumstances it seems to me that a writ of prohibition will not lie. Such writ is not a process for the correction of errors. Even the improper decision of a jurisdictional question is not ground for the writ where the inferior court had jurisdiction to determine that question. 23 A. & E. Ency. E. 203. The writ does not lie merely because the inferior court makes or is about to make an erroneous decision relating to the remedy where it has general jurisdiction of the subject-matter and the remedy which is being invoked.
Spelling says:
“The plain import of all the authorities is that, if the inferior tribunal *435have jurisdiction to issue the writ, or make the order, a mistaken exercise of the jurisdiction, or a misapplication of this acknowledged jurisdiction, even though the case made by the petition is fatally defective, will not justify a resort to the extraordinary process of prohibition.” Spelling, Extr. Relief, § 1728.
In the American & English Encyclopedia of Law (23 A. & E. Ency. L. pp. 200-202) it is said:
“Where the inferior court has jurisdiction of the matter in controversy, prohibition will not lie. The writ does not lie to prevent a subordinate court from deciding erroneously, or from enforcing an erroneous judgment in a case in which it has a right to adjudicate, and it matters not whether the court below has decided correctly or erroneously; its jurisdiction of the matter in controversy being conceded, prohibition will not lie to prevent an erroneous exercise of that jurisdiction. The exercise of power which it is sought to prohibit must be wholly unauthorized by law. Mere errors or irregularities in the proceedings which do not go to the jurisdiction will not be considered upon an application for a writ of prohibition. The sole question is as to the jurisdiction of the inferior court to take the proposed action, and the merits of the action will not be considered.”
I express no opinion as to whether certiorari will lie to review the proceedings had before, and the determination made by, a magistrate on a search warrant, and whether it would be error for a district court to make or attempt to make such review.
BirdzEll and Bronson, JJ., concur with Christianson, J.